Citation Nr: 1143947	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  06-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to March 1970, including combat service in the Republic of Vietnam and his decorations include the Navy Achievement Medal with combat "V" device, the Combat Action Ribbon and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and November 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the claims on appeal.

This case was remanded by the Board in June 2010 for additional development.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, a current bilateral hearing loss disability is related to noise exposure during military service.

2.  Resolving doubt in the Veteran's favor, current tinnitus is related to noise exposure during military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, a bilateral hearing loss disability was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Resolving doubt in the Veteran's favor, tinnitus was incurred as a result of service.  38 U.S.C.A. §§1110, 1112, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for hearing loss and tinnitus constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996). 
The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of acoustic trauma sustained while serving in Vietnam.  His service records show that he served as a rifleman and that he was awarded the Navy Achievement Medal with combat "V" device, the Combat Action Ribbon and the Purple Heart Medal as a result of combat service in Vietnam.  

The Veteran's March 1967 enlistment examination report revealed normal hearing bilaterally.  A separation examination is not of record.  

Post-service treatment records show that the Veteran complained of slowly progressive bilateral hearing loss in May 2007.  He was noted to have worked in a noisy factory in the past.  On audiometric examination in November 2007, he was found to have asymmetric, mixed hearing loss.  He reported onset of hearing loss was in June 2007, during a course of chemotherapy and radiation.  He denied tinnitus at this time.

A VA audiological examination was conducted by an audiologist in October 2010.  The Veteran reported military noise exposure from mortars, tanks, machine guns, grenades and landmines.  He denied post-service occupational and recreational noise exposure.  He reported the onset of tinnitus was during the 1970's following discharge from service.  Clinical examination revealed pure tone thresholds in the Veteran's right ear of 35, 40, 45, 55, and 70 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  In his left ear, pure tone thresholds were 35, 45, 50, 85, and 95 decibels at the same frequencies.  Speech recognition was 100 percent in the right ear and 92 percent in the left ears.  The audiologist diagnosed the Veteran with mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  

The audiologist opined that it was not as likely as not that the Veteran's hearing loss and tinnitus were related to service.  The rationale was that service treatment records did not show complaints of hearing loss; hearing loss was not documented until November 2007 (30 years after service); and on audiometric examination in May 2007, the Veteran reported that his hearing loss was gradual in nature and was possibly related to working in a factory some years ago.  The audiologist also opined that it was not as likely as not that tinnitus was related to service because treatment records did not document tinnitus; the Veteran did not complain of tinnitus during ENT visits; and he denied having tinnitus upon evaluation in November 2007.

A VA ear disease examination was conducted in October 2010 by the chief of otolaryngology-head and neck surgery.  The Veteran reported a history of hearing loss and tinnitus for many years, possibly since service, although it had worsened since undergoing chemotherapy and radiation therapy for squamous cell carcinoma.  The Veteran's spouse corroborated his history of hearing problems since service.  The otolaryngologist conducted a clinical examination that also revealed a current bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  

The otolaryngologist opined that it is at least as likely as not that the Veteran's hearing loss and tinnitus results, in part, from his military noise exposure.  His rationale, in brief summary, was that the Veteran had prolonged exposure to combat noise in service; his current audiograms are consistent with past noise trauma, with the classic 4000 Hz notching bilaterally; and he denies a history of civilian noise exposure.  Further, the Veteran clarified that he never worked in a factory, although he had applied to work in one.  The otolaryngologist also noted that during the November 2007 outpatient treatment, the Veteran was heavily medicated with opiates for pain.  

The otolaryngologist further explained that tinnitus is known to accompany noised-induced hearing loss.  Further, as there is no separation examination or audiogram of record, it cannot be said that the Veteran had no complaint of hearing loss or tinnitus at separation.  With respect to the Veteran's November 2007 denial of tinnitus symptoms, the otolaryngologist again indicated that the Veteran was on heavy opiate use for pain at the time and the treatment note does not indicate whether his report was for all tinnitus ever experienced.

Based on the evidence, the Board finds that service connection for hearing loss and tinnitus is warranted.  A current hearing loss disability and tinnitus has been established based on the October 2010 VA examination reports.  Also, the Veteran reports experiencing symptoms of tinnitus and his statements are competent to establish readily identifiable symptoms of tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam, given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  Therefore, the record supports a finding that he had military noise exposure.  

A liberal reading of the Veteran's statements in support of his claim establishes a report of continuity of difficulty with his hearing acuity and tinnitus since service.  His testimony is credible in light of his MOS and his in-service noise exposure.  See 38 U.S.C.A. § 1154(b).  The Veteran is competent to report a continuity of symptomatology, and such continuity can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board has considered the two October 2010 VA medical opinions; however, the Board finds the otolaryngologist's opinion is most persuasive regarding etiology.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The United States Court of Appeals for Veterans Claims (CAVC) has also held that it is not error for the Board to favor the opinion of one competent medical expert over that of another, provided that the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  Here, the focus of the audiologist's rationale was that the treatment records did not document hearing loss and tinnitus.  The Board notes, however, that a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, the otolaryngologist is a clinician and has expertise in the area of medicine related to the diagnosis and treatment of ear, nose, throat, and head and neck disorders - even more so as he is the chief of otolaryngology at the examining VA facility.  An audiologist is an allied health professional, not a physician.  Also, the otolaryngologist's opinion is more comprehensive in nature, in that it resolves questions that were raised by the audiologist's opinion and rationale.  

For these reasons, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's current hearing loss and tinnitus is related to military service.  Accordingly, service connection for hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


